Citation Nr: 1046367	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-32 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the reduction from 40 percent to 30 percent for 
service-connected right knee degenerative joint disease effective 
from February 1, 2004, was proper.

2.  Entitlement to an increased rating greater than 30 percent 
for right knee degenerative joint disease.

3.  Whether the reduction from 30 percent to noncompensable for 
service-connected left knee disorder effective from February 1, 
2004, was proper.

4.  Entitlement to a compensable rating for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Chicago, Illinois, 
which reduced the disability rating of the right knee from 40 
percent to 30 percent, effective February 1, 2004, and reduced 
the disability rating of the left knee from 30 percent to 0 
percent, effective February 1, 2004.  

The Board notes that the RO has characterized the appeal solely 
as claims for increased ratings for the bilateral knees; however, 
as noted above, the claims stem from an appeal of the November 
2003 rating decision that reduced the Veteran's ratings for each 
of his knees.  Therefore, the Board has recharacterized the 
issues as above and listed the rating reduction issues and the 
increased rating issues separately on the title page and will 
discuss each issue separately below.  See Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991) (distinguishing between a rating 
reduction case and a rating increase case).


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO proposed reducing 
the Veteran's ratings for degenerative joint disease of the right 
knee from 40 percent to 30 percent and for a left knee disorder 
from 30 percent to noncompensable based on examination findings 
showing an improvement in the disabilities. 

2.  The medical examinations used to reduce the disability 
evaluations were as full and complete as that which served as the 
basis for the award of the 40 percent rating for the right knee 
and 30 percent rating for the left knee.

3.  In a November 2003 rating decision, the RO reduced the 
Veteran's ratings for degenerative joint disease of the right 
knee from 40 percent to 30 percent and for a left knee disorder 
from 30 percent to noncompensable, both effective February 1, 
2004.

4.  The RO complied with the procedural requirements for reducing 
the Veteran's ratings for right knee degenerative joint disease 
and a left knee disorder, to include providing proper 
notification of the proposal to reduce the disability ratings and 
providing the Veteran the opportunity to submit evidence.

5.  The 40 percent rating for the Veteran's right knee 
degenerative arthritis and 30 percent for a left knee disorder 
had been in effect since July 1999, which was less than five 
years.

6.  During the applicable appellate time period, the Veteran's 
right knee disability is principally manifested by complaints of 
pain, weakness, locking, stiffness, swelling, and flare-ups of 
pain with objective findings of -20 degrees of extension, flexion 
of 70 degrees or greater, and some functional loss due to 
weakness, fatigability, and incoordination, but without objective 
evidence of subluxation, instability, ankylosis, or dislocation.

7.  From February 1, 2004, the competent evidence reflects 
material improvement in the Veteran's right knee extension, but 
also evidence of painful right knee flexion and instability.

8.  The Veteran left knee disability is principally manifested by 
complaints of pain, weakness, stiffness, swelling, and 
intermittent flare-ups of pain, but with objective findings of 
full range of flexion and extension and no evidence of 
subluxation, instability, ankylosis, dislocation, or x-ray 
findings of arthritis, but also evidence of weakness, 
fatiguability, incoordination, and instability on repetitive 
motion.  

9.  From February 1, 2004, the competent evidence reflects 
material improvement in the Veteran's left knee disability, but 
also evidence of instability, weakness, and incoordination on 
repetition.

10.  The Veteran's right and left knee disabilities do not 
present an exceptional or unusual disability picture. 


CONCLUSIONS OF LAW

1.  The reduction of the 40 percent rating to a 30 percent rating 
for right knee degenerative joint disease from February 1, 2004, 
was proper.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344(c), 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5010-5261 (2010).

2.  The reduction of the 30 percent rating to a noncompensable 
rating for a left knee disorder from February 1, 2004, was 
proper.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344(c), 4.1-4.14, 
4.40, 4.45, 4.71a, DC 5261 (2010).

3.  The criteria for a disability rating in excess of 30 percent 
for the service-connected right knee degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5261 
(2010).

4.  The criteria for a separate disability rating of 10 percent 
under DC 5257, but no more, for right knee degenerative joint 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 
(2010).

5.  The criteria for a separate disability rating of 10 percent 
under DC 5260, but no more, for right knee degenerative joint 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 
(2010).

6.  The criteria for a disability rating of 10 percent under DC 
5257, but no more, for a left knee disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2010).

7.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA) and other 
Applicable Notice Requirements
 
Initially, with respect to the propriety of the reduction for the 
Veteran's service-connected left and right knee disabilities, the 
Board notes that the appeal on this issue stems from disagreement 
with 38 C.F.R. § 3.105(e) reductions and are not based on a claim 
or application for benefits.  The regulations pertaining to the 
reduction of evaluations for compensation contain their own 
notification and due process requirements.  See 38 C.F.R. § 
3.105(e), (i) (2010).  For this reason, the Board concludes that 
the VCAA does not apply to the claims regarding the propriety of 
reducing the Veteran's right and left knee disability ratings 
decided herein.

The Board further concludes that VA has complied with the 
notification and due process requirements applicable to reduction 
of evaluations.  Specifically, a September 2003 letter advised 
the Veteran of the proposed reduction.  Following the rating 
decision that reduced the disability evaluation, the Veteran's 
claim was readjudicated in a Statement of the Case (SOC).  The 
SOC informed the Veteran of the relevant laws and regulations, to 
include the rating criteria applicable to his disability.  
Additionally, the Veteran was afforded the opportunity to testify 
in support of his claim at a hearing.  The Veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and his claim was most recently 
readjudicated in a May 2010 Supplemental Statement of the Case 
(SSOC).  The purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim.  Accordingly, the Board will proceed to a 
decision on the merits. 
 
With respect to the Veteran's claims for increased rating, VA has 
met many of the statutory and regulatory notice and duty to 
assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

A VCAA letter in September 2009 satisfied many of the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio, at 187.  Initially, the Board 
observes that such notice was not provided prior to the initial 
adjudication of the claim; however, such oversight was remedied 
by multiple subsequent adjudications and further opportunities 
for the Veteran to submit additional evidence.  The letter 
informed the Veteran that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

The September 2009 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an 
experienced Veterans Service Organization and the Veteran has 
submitted private medical evidence and argument in support of his 
claims.  These arguments have referenced the applicable law and 
regulations necessary for a higher rating and, indeed, have 
specifically argued that the evidence of record establishes 
entitlement to specific ratings.  Thus, the Board finds that the 
Veteran has actual knowledge as to the information and evidence 
necessary for him to prevail on his claim and is not prejudiced 
by a decision in this case.  As such, a remand for additional 
notice would serve no useful purpose and would in no way benefit 
the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  The 
claims file does not indicate that the Veteran has sought 
treatment from the VA for his bilateral knee problems.  Private 
medical records identified by the Veteran have been obtained, to 
the extent possible.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in 
March 2005.  The Board acknowledges that the April 2005 addendum 
to the VA examination report noted increased fatigability, 
weakness, instability, and incoordination following repetitive 
motion, but did not provide an indication as to the extent to 
which such problems affected range of motion in terms of degrees.  
In order to remedy this oversight and ensure that VA fulfilled 
its duty to obtain an adequate examination, the RO scheduled the 
Veteran for additional VA examinations for his knees in June 
2009, November 2009, and May 2010, and the Veteran failed to 
appear for any of the examinations.  In that regard, the Board 
recognizes that the Veteran stated he did not receive notice of 
the June 2009 or November 2009 examinations.  However, after he 
failed to appear for the May 2010 examination the RO issued an 
SSOC discussing his failure to appear.  Neither the Veteran nor 
his representative has argued that he did not receive notice of 
this examination.  It is of course the Veteran's right to refuse 
the VA's help to substantiate his claim and the Board will 
continue to adjudicate his claims based on the medical evidence 
of record here.  The duty to assist, however, is not a one-way 
street.  If a veteran wishes to help in developing his claim, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Given the foregoing, the Board finds that the duty to 
assist has been satisfied.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Rating Reductions and Increased Ratings

Applicable Law for Rating Reductions

In rating reductions, when VA contemplates reducing an evaluation 
for a veteran's service-connected disability or disabilities, it 
must follow specific procedural steps prior to such 
discontinuance.  38 C.F.R. § 3.105(e); see O'Connell v. 
Nicholson, 21 Vet. App. 89, 93 (2007) (noting that "Congress 
enacted section 5112(b)(6) so that veterans receiving disability 
compensation would be notified in advance that their benefits 
would be diminished, thus enabling them to (1) adjust to the 
diminished expectation and (2) submit evidence to contest the 
reduction," and that § 3.105(e) "furthers Congress's intent" 
in this regard).  As enumerated in 38 C.F.R. § 3.105(e), 
"[w]here the reduction in evaluation of a service-connected 
disability or employability status is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons."  38 C.F.R. § 
3.105(e).  In addition, "[t]he beneficiary will be notified at 
his or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level."  Id.  The beneficiary also will receive notification 
that "he or she will have an opportunity for a pre-determination 
hearing," 38 C.F.R. § 3.105(i), and thereafter, a "final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires."  See 38 C.F.R. §§ 3.105(e); 
3.500(r) (2010).

In addition to satisfying the procedures outlined above, the RO 
must gather evidence to establish that a rating reduction is 
proper.  Pertinent to the instant case, according to 38 C.F.R. § 
3.344(c), where a rating or ratings have been in effect for less 
than five years, as here, "[r]eexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating."  38 C.F.R. § 3.344(c); see also 
Faust v. West, 13 Vet. App. 343, 351 (2000) (noting that § 
3.344(c) sets forth the provisions relating to disabilities which 
are likely to improve, and states that "[t]he provisions of 
paragraphs (a) and (b) of this section apply to ratings which 
have continued for long periods at the same level (5 years or 
more)"); see also Brown v. Brown, 5 Vet. App. 413, 417 (1993) 
(holding that five-year period in § 3.344(c) is to be measured 
from effective date of rating not from date of RO decision 
assigning that rating).  In considering the propriety of a 
reduction, the Board must focus on the evidence available to the 
RO at the time that it effectuated the reduction, although the 
Board may consider post-reduction medical evidence in the context 
of evaluating whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-
82 (1992).  Where the reduction in evaluation of a service-
connected disability is considered warranted, and the lower 
evaluation would result in a net reduction of compensation 
payments currently being made, a rating proposing the reduction 
will be prepared setting forth all material facts and reasons.  
The beneficiary will be notified at his proper address of record 
of the contemplated action, furnished detailed reasons therefore, 
and given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).

Applicable Law for Increased Ratings for the Bilateral Knees

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).  

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2010).  The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

The general rating schedules for limitation of motion of the knee 
are 38 C.F.R. § 4.71a, DCs 5260 and 5261 (2010).  Normal range of 
motion of the knee is to 0 degrees extension and to 140 degrees 
flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 
percent disability rating is warranted for flexion limited to 45 
degrees.  A 20 percent disability rating is assigned for flexion 
limited to 30 degrees; and a 30 percent disability rating is 
assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 
percent disability rating is warranted for extension limited to 
10 degrees.  A 20 percent disability rating is assigned for 
extension limited to 15 degrees.  A 30 percent disability rating 
is assigned for extension limited to 20 degrees.  A 40 percent 
disability rating is assigned for extension limited to 30 
degrees; and a 50 percent disability rating is assigned for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a; see also 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension (DC 
5261) of the same knee joint). 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

DC 5010 provides that arthritis due to trauma will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  Under DC 5003, degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DCs for the specific 
joint or joints involved, which in this case would be DCs 5260 
and 5261 (limitation of motion of the knee).  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate DCs, a rating of 10 percent 
is for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 
5003 (2010).  

Under DC 5257, other impairment of the knee, a 10 percent 
disability evaluation requires slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5258, dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint, warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, DC 5258.

The VA Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for knee 
disabilities.  Two of those GC opinions reflect that a veteran 
who has limitation of motion and instability of the knee may be 
evaluated separately under DCs 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 
9-98 (August 14, 1998).  

Analysis of Rating Reductions for the Right and Left Knees

Based on the findings of a July 1999 VA examination, in a January 
2000 rating decision the Veteran's claim for service connection 
for a left knee disorder was granted and assigned a rating of 10 
percent effective from March 30, 1999 and 30 percent effective 
from July 30, 1999.  In addition, the rating decision granted in 
increased rating for the Veteran's right knee disability from 30 
percent to 40 percent, effective from July 30, 1999.  However, 
the rating decision notified the Veteran that due to the 
likelihood of improvement in the bilateral knee disabilities the 
assigned ratings would not be considered permanent and would be 
subject to future review examinations for both knees.  Subsequent 
VA examinations in October 2001 and July 2003 indicated improved 
ranges of motion of the Veteran's bilateral knees since the July 
1999 VA examination.

As a preliminary matter, the Board determines that the RO 
followed the proper procedural protocol for rating reductions, as 
mandated by 38 C.F.R. § 3.105(e).  In particular, the RO 
indicated in a September 2003 letter and accompanying August 2003 
rating decision the proposed reductions, which set forth "all 
material facts and reasons," to include a discussion of current 
medical treatment records and the applicable rating criteria.  In 
addition, the RO correctly informed the Veteran about the 
proposed rating reduction, that he could partake in a hearing, 
could submit evidence in support of not reducing his disability 
ratings, as well as the pertinent 60-day timeline for submission 
of such evidence.  The RO effectuated its reduction decision in 
November 2003, and it issued a notice of this decision in 
December 2003, informing the Veteran that it made the reduction 
effective February 1, 2004.  Thus, the notification complied with 
38 C.F.R. § 3.105(e).

Having determined that the RO followed the proper procedures for 
rating reductions as required by 38 C.F.R. § 3.105(e), the Board 
must now determine whether the evidence of record supports such 
reductions.  The Board concludes that it does.

As noted above, in July 1999 the Veteran was afforded a VA 
examination.  The examiner noted review of the claims file.  At 
that time, the Veteran walked with a marked limp favoring his 
right side and the right leg showed a severe venovarum deformity.  
The Veteran lacked stability and had laxity in his right knee on 
walking.  The Veteran had difficulty standing on his right leg 
and stood "slightly well" on the left.  The Veteran was able 
only to perform a three quarters squat due to pain.  The Veteran 
had pain in the knee joint on standing.  The Veteran had right 
knee flexion to 120 degrees, with pain onset at 110 degrees, and 
extension of -20 degrees, with pain onset at -30 degrees, as well 
as noted instability and laxity of the right knee.  The Veteran 
had left knee flexion to 130 degrees, with pain onset at 120 
degrees, and extension to -15 degrees, -20 degrees with pain, but 
without instability or laxity of the left knee.  There was pain 
to palpation observed bilaterally.  Lower extremity strength 
testing was 5 out of 5 on the left and 3 out of 5 on the right.  
With repetitive motion, the Veteran was limited by pain to 120 
degrees of flexion and 110 degrees of extension on the left and 
to 110 degrees of flexion and -20 degrees of extension on the 
right.  X-rays showed degenerative arthritis of the right knee 
and the examiner diagnosed the same with severe deformities and 
marked limitation of range of motion.  The examiner diagnosed 
pain in the left knee due to the painful right knee.

As contemplated by 38 C.F.R. § 3.344(c), the Veteran underwent VA 
examinations in October 2001 and July 2003, which disclosed 
improvement in his bilateral knee disabilities.  

The October 2001 VA examiner noted review of the claims file.  
The Veteran reported daily knee pain, but not at night, worsened 
with weight bearing or excessive activities.  The Veteran denied 
use of assistive devices and could walk a half mile without pain.  
The Veteran noted very occasional swelling of the knee with 
activity.  The Veteran had no tenderness to palpation in the left 
knee.  The Veteran had 5 out of 5 motor strength in left knee 
flexion and extension and ligament testing was normal and without 
joint laxity.  The Veteran had left knee flexion to 130 degrees 
and extension to 0 degrees without limitation.  As to the right 
knee, the Veteran had tenderness to palpation, no evidence of 
muscle atrophy, and motor strength of 5 out of 5 on flexion and 
extension.  The Veteran could not fully extend his right knee due 
to pain, but at 5 degrees of flexion there was no evidence of 
laxity and other ligamentous testing was negative.  The Veteran 
had right knee flexion of 105 degrees, with pain onset at 90 
degrees, and extension to -5 degrees without pain.  The examiner 
noted that x-rays of the left knee were normal and diagnosed very 
mild strain.  The right knee x-rays showed degenerative joint 
disease.

The July 2003 VA examiner also noted review of the claims file.  
Currently, the Veteran reported difficulty standing during his 
job as a high school teacher due to pain as well as standing and 
walking during his job as a football and track coach.  The 
Veteran reported pain at 8 out of 10 while resting and that the 
pain was worse at night.  The Veteran took ibuprofen twice per 
day for the pain and was able to walk 3 blocks in 15 minutes on a 
good day, but with pain.  The Veteran denied flare-ups of pain or 
additional pain on repetitive motion.  The Veteran did not use a 
cane or other assistive device.  On examination, the Veteran had 
a limp favoring his right leg.  The Veteran's knee problems 
caused problems at work and prevented him from playing sports or 
jogging.  The Veteran denied significant pain in the left knee.  
The Veteran had a varus deformity of the right knee and slight 
swelling.  The Veteran had right knee flexion to 70 degrees 
without pain and -10 degrees of extension without pain.  There 
was no tenderness or instability of the right knee.  The Veteran 
had muscle strength of 4 out of 5 in the right leg and 5 out of 5 
in the left.  The left knee had flexion to 140 degrees without 
pain and extension to 0 degrees without pain.  There was no 
instability, tenderness, or deformity of the left knee.  The 
examiner noted a normal left knee examination with normal x-rays 
and diagnosed degenerative joint disease of the right knee.

In support of his claim, the Veteran submitted a November 2003 
letter from the Veteran's private physician, who noted treatment 
for right knee problems since 1993.  In September 2003, the 
Veteran sought treatment for increasing problems with the right 
knee and pain between 8 out of 10 and 10 out of 10.  The pain was 
aggravated by his duties as a schoolteacher and coach.  The 
Veteran reported that the right knee pain had completely altered 
his lifestyle, including having to sit while teaching.  On 
examination, the Veteran had a markedly antalgic gait, with a 
stiff right leg and pronounced limp.  The Veteran had right knee 
flexion to 70 or 80 degrees and extension to -20.  The Veteran 
had swelling of the knee and marked atrophy of the vastus 
medialis oblique of the right lower extremity.  There was 
tenderness to palpation of the right knee and a marked varus 
deformity in excess of 10 degrees.  X-rays showed significant 
degenerative joint disease of the right knee.

The Veteran, in his notice of disagreement, claimed that the RO 
failed to consider the November 2003 private treatment letter, 
referenced above.

In response, the Veteran was afforded another VA examination in 
March 2005.  The Veteran reported pain in the bilateral knees, 
worse on the right and with daily locking.  He also noted 
swelling and a chronic effusion, as well as an unsteady gait.  
Ibuprofen and Aleve were unsuccessful in alleviating the pain.  
The Veteran reported daily flare-ups of pain when teaching high 
school and locking and swelling in the right knee.  The Veteran 
also noted bilateral instability.  On examination, there was a 
right varus deformity of 20 degrees, as well as effusion and 
tenderness.  On the left, there was no effusion or pain on motion 
testing, but increased pain with weight bearing activities.  The 
Veteran's gait was severely antalgic and wide-based, with 
evidence of the [right] knee locking and with a varus deformity.  
The Veteran had a measured leg length discrepancy of a half inch.  
The Veteran had right knee flexion to 80 degrees with severe pain 
throughout the range of motion and extension to -20 degrees.  The 
Veteran had left knee flexion to 140 degrees without pain and 
extension to 0 degrees without pain.  The knees were noted to be 
stable bilaterally and meniscus and cruciate ligament testing was 
negative bilaterally.  X-rays showed severe degenerative joint 
disease of the right knee.  The examiner diagnosed right knee 
degenerative joint disease, with pain and locking, and left knee 
mild degenerative joint disease, with pain on weight bearing but 
no instability.  

An April 2005 addendum to the March 2005 VA examination report 
noted that repetitive motion performed by both knees resulted in 
increased fatigability and weakness, as well as instability and 
decreased coordination.

The Veteran was scheduled for additional VA examinations in June 
2009, November 2009, and May 2010, but failed to appear for any 
of the examinations.

The Veteran argues that the ratings for his bilateral knee 
disabilities should not be reduced, but, indeed, that they should 
each be increased to fully compensate him for his level of 
disability.

It is important to note that, in addition to the relevant medical 
findings, the reduction was based upon the applicable rating 
criteria.  The Veteran's right knee disability is rated under DCs 
5010-5261 for arthritis, due to trauma, substantiated by x-ray 
findings, (DC 5010) and for limitation of extension of the knee 
(DC 5261).  In this regard, the Board notes that hyphenated DCs 
are used when a rating under one DC requires use of an additional 
DC to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2010).  The Veteran's left knee is rated under DC 5261 
for limitation of extension of the knee.

Having reviewed the record, the Board agrees with the ROs 
decision to reduce the disability ratings assigned for the 
Veteran's right and left knee disabilities.  With respect to both 
knee disabilities, the objective evidence of record indicates a 
material improvement in the Veteran's conditions.  

With respect to the right knee disability, during the July 1999 
VA examination the Veteran had right knee extension to 20 degrees 
with pain and to 30 degrees without pain.  As outlined above, a 
limitation of extension to 30 degrees warrants a 40 percent 
rating.  During the October 2001 VA examination, however, the 
Veteran had pain free extension to 5 degrees and to 10 degrees 
pain free during the July 2003 VA examination.  Moreover, during 
the November 2003 private evaluation the Veteran's extension was 
limited to 20 degrees.  Thus, the evidence of record indicates 
that the Veteran's extension is limited, at most, to 20 degrees, 
which corresponds to a 30 percent rating under DC 5261.  
Significantly, during the March 2005 VA examination the Veteran's 
extension also was limited to 20 degrees.  As noted above, the 
Veteran failed to appear for three (3) subsequently scheduled VA 
examinations.  

With respect to the left knee disability, during the July 1999 VA 
examination the Veteran had left knee extension limited to 15 
degrees with pain and 20 degrees without pain.  As outlined 
above, a limitation of extension to 20 degrees warrants a 30 
percent rating.  During the October 2001 and July 2003 VA 
examinations, however, the Veteran had pain free extension to 0 
degrees, that is full extension.  Thus, the evidence of record at 
the time of the proposed and implemented reduction indicates that 
the Veteran had full extension without pain, which corresponds to 
a noncompensable rating under DC 5261.  Significantly, during the 
March 2005 VA examination the Veteran's extension also was 0 
degrees without pain.  As noted above, the Veteran failed to 
appear for three (3) subsequently scheduled VA examinations.

The Board notes that the Veteran's functional loss as 
contemplated by the holding in DeLuca was considered.  38 C.F.R. 
§§ 4.40, 4.45.  Initially, with respect to both knees, the Board 
acknowledges that the April 2005 addendum to the March 2005 VA 
examination report indicated increased fatigability and weakness, 
as well as instability and decreased coordination on repetitive 
motion of both knees.  However, the examiner did not opine as to 
what degree such problems on repetition affected the Veteran's 
range of motion.  As noted above, the Veteran was scheduled for 
multiple subsequent VA examinations, but failed to appear, 
including the in May 2010 for which the Veteran has not stated 
good cause for his absence.  As such, due to the Veteran's 
failure to cooperate in the examination process the Board does 
not have adequate information to accurately assess the degree to 
which these factors herein discussed result in functional loss.  
However, as will be discussed in greater detail below, separate 
ratings for painful flexion and instability are granted for the 
right knee and a 10 percent rating for instability is granted for 
the left knee.  These separate ratings in addition to the rating 
discussed above will compensate for the Veteran for a significant 
degree of limitation of motion, as well as knee instability.  
Given the consistent range of motion findings demonstrated on 
multiple examinations since 2001, the Board concludes that the 
Veteran's bilateral knees likely suffer no significant or 
additional functional loss beyond that contemplated by the 
ratings assigned herein.  

In summary, the Board finds that the reduction of the right knee 
rating from 40 percent to 30 percent was proper.  Similarly, the 
Board finds that the reduction of the left knee rating from 30 
percent to noncompensable was proper.  Such is the case even with 
consideration of alternative DCs.

As noted above, the Veteran has right knee flexion to at least 70 
degrees, albeit with pain during the arc of motion.  While the 
Board acknowledges that the Veteran has painful motion throughout 
the arc of motion, as will be discussed below the Veteran is 
assigned a separate 10 percent rating for his painful flexion.  
As such, this painful motion cannot serve as a basis for 
retaining the 40 percent rating in this case under DC 5260 for 
the right knee.  With respect to the left knee, the March 2005 
and July 2003 VA examinations indicated that the Veteran has full 
left knee flexion to 140 degrees without pain.  Indeed, even the 
July 1999 VA examination, on which the Veteran's original 30 
percent rating was based, indicated left knee flexion of 120 
degrees without pain.  Thus, at no time has the Veteran been 
assessed with limitation of left knee flexion to a compensable 
degree and there is no basis for retaining the 30 percent rating 
in this case under DC 5260 for the left knee.  

With respect to instability of the bilateral knees, which was 
noted with repetitive motion during the March 2005 VA 
examination, as will be discussed in greater detail below the 
Veteran will receive separate 10 percent ratings for each knee 
for this instability.  As to the left knee, there is no 
indication that the Veteran has moderate or severe instability of 
the left knee.  Indeed, the March 2005 VA examination is the sole 
treatment record noting left knee instability and this was 
discovered only on repetitive motion.  The multiple prior 
examinations specifically noted no left knee instability.  As 
such, the Board finds that a rating greater than 10 percent under 
DC 5257 for left knee instability is not warranted.  As to the 
right knee, the Board notes that a rating in excess of 30 percent 
is not available.  As such there is no basis for retaining the 40 
percent rating in this case under DC 5257 for the right knee.

Furthermore, The Board notes that there are other DCs relating to 
knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 
(dislocated semilunar cartilage), DC 5259 (removal of semilunar 
cartilage, symptomatic), DC 5262 (impairment of the tibia and 
fibula), and DC 5263 (for genu recurvatum).  

The Veteran's right and left knee disabilities are not manifested 
by nonunion or malunion of the tibia and fibula, or genu 
recurvatum.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The Veteran is able to move his right knee with 
limited range of motion and left knee with full range of motion, 
so they are clearly not ankylosed.  There is no evidence of 
record that any semilunar cartilage has been either displaced or 
removed.  As such, there is no basis for retaining the 40 percent 
rating for the right knee or 30 percent for the left knee in this 
case under any of the above DCs.

In short, at the time the RO reduced the 40 percent rating 
assigned to the right knee disability and 30 percent assigned to 
the left knee disability; there had been material improvement in 
the disability of both knees, and the Veteran no longer met the 
criteria for a 40 percent rating for the right knee or 30 percent 
rating for the left knee under any DC applicable to the knee.  
Consequently, the reduction for each knee was proper.

Increased Ratings for the Right and Left Knee Disabilities

In applying the law to the existing facts, the Board finds that 
the preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent for the Veteran's right knee 
disability.  However, the Board finds that separate 10 percent 
ratings for painful flexion and instability of the right knee are 
warranted under DCs 5260 (flexion) and 5257 (instability).  With 
respect to the left knee, the Board finds a 10 percent rating for 
instability is warranted under DC 5257.

As discussed above, under DC 5261 (limitation of extension) a 
rating higher than 30 percent for the right knee disability is 
not warranted because during the applicable appellate time period 
the Veteran's extension has been shown to be limited to no more 
than 20 degrees.  A 40 percent rating under DC 5261 requires 
limitation of extension to 30 degrees.  As such, a rating in 
excess of 30 percent is not warranted for the Veteran's right 
knee disability under DC 5261.  With respect to the Veteran's 
left knee disability, a compensable rating is not warranted under 
DC 5261.  As discussed above, during multiple examinations during 
the appellate time period, the Veteran consistently has been 
shown to have full extension of his left knee.  See 38 C.F.R. § 
4.71a, DC 5261.

As noted above, separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition was not duplicative of or 
overlapping with the symptomatology of the other condition.  

With respect to the left knee, during the entire appellate time 
period the Veteran has demonstrated full flexion without pain.  
As such, a compensable rating under DC 5260 for the Veteran's 
left knee disability is not warranted.  See 38 C.F.R. § 4.71a, DC 
5260.

With respect to the Veteran's flexion of the right knee, the 
Board notes that in a September 2005 rating decision the Veteran 
was assigned a separate 10 percent rating for his painful 
flexion.  However, a subsequent October 2009 SSOC concluded that 
the 10 percent rating was in error because the Veteran had 
flexion to 80 degrees.  The SSOC failed to address or discuss, 
however, that the March 2005 VA examination report noted severe 
pain throughout the arc of motion.  In this case, therefore, the 
Board concludes that a separate 10 percent rating is warranted 
for the Veteran's painful right knee flexion.  The Board also 
finds that such rating is warranted for the entire period under 
consideration in this appeal.  See Hart, supra.

The Board finds that a higher rating under DC 5260 is not 
warranted for the right knee.  As noted, the Veteran has right 
knee flexion to 80 degrees, albeit with pain, which would be 
noncompensable under DC 5260.  Rather, the Board assigns the 10 
percent rating in accordance with DeLuca by attempting to 
compensate the Veteran for his complaints of pain and functional 
loss under DC 5260, despite the absence of compensable limitation 
of motion.  

The Board further concludes that the Veteran's 10 percent rating 
for the right knee fully contemplates the degree of functional 
loss experienced as contemplated by the Court's holding in 
DeLuca.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As noted, during the 
March 2005 VA examination the Veteran had flexion to 80 degrees.  
The April 2005 addendum indicated that the Veteran had some 
degree of increased weakness, fatiguability, and incoordination 
on repetition, but did not indicate to what degree that affected 
the Veteran.  Also, the Veteran has refused to attend 
subsequently scheduled VA examinations, despite multiple 
notifications being provided to his last known address.  In 
addition to the 10 percent rating under DC 5260, the Veteran is 
also currently rated at 30 percent under DC 5261.  In that 
regard, the Board notes that the currently assigned 30 percent 
rating takes into account moderate to severe functional loss due 
to pain in the left knee.  While the Board sympathizes with the 
Veteran's difficulties, the Board finds that degree of impairment 
on his ability to perform daily activities is contemplated in the 
current 30 percent and 10 percent ratings.  

With respect to the left knee, pain was considered when the range 
of motion testing was performed and the medical evidence shows 
that there was still full extension of the left knee.  With 
respect to both knees, the Board has considered the April 2005 
addendum to the March 2005 VA examination report that noted 
increased weakness, fatiguability, and incoordination on 
repetitive motion.  As discussed, however, there is no indication 
to what extent such symptoms affect the Veteran's range of motion 
in terms of degrees.  As noted, the RO scheduled multiple 
examinations to determine the nature of the Veteran's disability, 
including the extent to which repetitive motion resulted in 
functional loss; however, the Veteran failed to appear for these 
examinations.  Based on the objective medical evidence of record, 
therefore, there is no basis for the assignment of additional 
disability for either knee due to pain, weakness, fatigability, 
weakness, or incoordination, and the Board finds that the 
assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 
and 4.45 is not warranted.

As discussed above, the April 2005 addendum to the March 2005 VA 
examination noted instability of both knees on repetitive motion.  
The Board notes that the March 2005 VA examination report 
indicated stable knees bilaterally on initial examination.  In 
this case, therefore, the Board concludes that a separate 10 
percent rating is warranted for the Veteran's right knee 
instability and a 10 percent rating is warranted for his left 
knee instability.  See 38 C.F.R. § 4.71a, DC 5257; see also 
VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 
1998).  The Board also finds that such ratings are warranted for 
the entire period under consideration in this appeal.  See Hart, 
supra.  

The Board finds that a higher rating under DC 5257 is not 
warranted for either knee.  Specifically, the April 2005 addendum 
to the March 2005 VA examination report indicates some degree of 
bilateral knee instability on repetitive motion, but the March 
2005 VA examination report showed no left knee instability and no 
ligamentous abnormalities bilaterally.  Also, the Veteran did not 
report instability of the left knee.  The Veteran indicated 
problems with his right knee, but these appear to be related to 
problems with the knee locking due to a prior meniscectomy.  
Based on the Veteran's statements and the medical evidence of 
record, the Board concludes that the degree of disability shown 
more closely approximates the criteria for a separate 10 percent 
rating for the right knee and a 10 percent rating for the left 
knee under DC 5257, but no more.  

As discussed above, ratings under DCs 5256 (ankylosis), 5262 
(impairment of the tibia and fibula), and 5263 (genu recurvatum) 
are not warranted as the Veteran's bilateral knees are not 
ankylosed, there is no noted impairment of the tibia and fibula, 
or evidence of excessive extension to suggest genu recurvatum.

With respect to the left knee, there is no evidence of dislocated 
or removed semilunar cartilage and, as such, ratings under DCs 
5258 or 5259 are not warranted.  See 38 C.F.R. § 4.71a, DCs 5258, 
5259.

With respect to the right knee, the Board acknowledges that the 
Veteran has had semilunar cartilage removed during a prior 
meniscectomy.  However, ratings in excess of 30 percent are not 
available under DCs 5258 and 5259.  As to assigning a separate 
rating under these DCs, the Board notes that such ratings would 
be based, in part, on painful motion and that such symptomatology 
already is contemplated in the Veteran's current 30 percent 
rating under DC 5261 and his separate 10 percent rating under DC 
5260.  As such, a separate rating under DCs 5258 or 5259 would 
amount to pyramiding under 38 C.F.R. § 4.14.  See Esteban, 6 Vet. 
App. at 262 (holding to the effect that a separate rating may be 
granted when "none of the symptomatology ...is duplicative of or 
overlapping with the symptomatology" of other conditions, and 
where the "symptomatology is distinct and separate....").
The Board also has considered whether a separate rating is 
warranted under DC 5003 for degenerative arthritis.  In that 
regard, the Board notes that the Veteran has objective evidence 
of degenerative arthritis in the knees bilaterally.  With respect 
to the right knee, the Board notes that the Veteran's current 30 
percent rating for limited extension is based, in part, on 
painful motion and that a separate rating under DC 5003 would be 
for the same symptomatology.  As such a rating would constitute 
impermissible pyramiding, such a separate rating under DC 5003 
for the right knee is not warranted.  See id; 38 C.F.R. § 4.14.  
With respect to the Veteran's left knee, the Board notes that the 
Veteran does not have limitation of motion of the left knee, as 
the March 2005 VA examination showed pain-free range of motion 
from 0 to 140 degrees.  As such, a separate rating under DC 5003 
for the left knee is not warranted.  See 38 C.F.R. § 4.71a, DC 
5003.
As shown above, and as required by Schafrath, supra, the Board 
has considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
Veteran.  In this case, the Board finds no provision upon which 
to assign a rating greater than 30 percent for the right knee 
under DCs 5010-5261.  Furthermore, as already explained, the 
Board finds that a separate disability of 10 percent is warranted 
under DC 5257 for the right knee for the entire period under 
consideration in this appeal.  Finally, the Board finds that a 10 
percent rating is warranted under DC 5257 for the Veteran's left 
knee disability.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
hearing loss disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's bilateral 
knee disabilities with the established criteria shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Specifically, the Veteran has limited 
right knee extension and painful right knee flexion, as well as 
some instability of the knees bilaterally.  

In short, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

The reduction from 40 percent to 30 percent for service-connected 
right knee degenerative joint disease effective from February 1, 
2004, was proper.

Entitlement to an increased rating greater than 30 percent for 
right knee degenerative joint disease under DCs 5010-5261 is 
denied.

A separate disability rating of 10 percent under DC 5257 for 
right knee degenerative joint disease is granted, subject to the 
laws and regulations controlling the award of monetary benefits.

A separate disability rating of 10 percent under DC 5260 for 
right knee degenerative joint disease is granted, subject to the 
laws and regulations controlling the award of monetary benefits.

The reduction from 30 percent to noncompensable for service-
connected left knee disorder effective from February 1, 2004, was 
proper.

Entitlement to a 10 percent rating under DC 5257 for a left knee 
disorder is granted, subject to the laws and regulations 
controlling the award of monetary benefits.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


